UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7431


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY RICHARD LACKEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:11-cr-00052-RLV-1; 5:14-cv-00054-
RLV)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD and KEENAN, Circuit Judges. *


Dismissed by unpublished per curiam opinion.


Gary Richard Lackey, Appellant Pro Se.       Steven R. Kaufman,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.

     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2012).
PER CURIAM:

             Gary   Richard    Lackey        seeks    to    appeal     the    district

court’s orders denying his 28 U.S.C. § 2255 (2012) and Fed. R.

Civ. P. 59(e) motions.         The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)          (2012).             A      certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies      this     standard         by         demonstrating     that

reasonable     jurists      would    find      that        the     district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief      on   procedural        grounds,       the      prisoner      must

demonstrate     both    that   the   dispositive           procedural      ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Lackey has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                          We

dispense     with   oral     argument    because           the     facts   and    legal




                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3